Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is entered into as of November 21, 2008
and effective as of November 17, 2008, by and among NitroMed, Inc., a Delaware
corporation (“Seller”), and CC/R Holdings LP, CC/Q Partners LP, Care Capital
Investments II LP and Care Capital Offshore Investments II LP (each a
“Stockholder” and collectively, the “Stockholders”) and JHP
Pharmaceuticals, LLC, a Delaware limited liability company (“Buyer”).

 

INTRODUCTION

 

A.            Concurrently with the execution and delivery of this Agreement,
Seller and Buyer are entering into a Purchase and Sale Agreement (the “Purchase
Agreement”) pursuant to which, among other things, Seller shall sell, convey,
assign, transfer and deliver to Buyer, and Buyer shall purchase and acquire from
Seller, all of Seller’s right, title and interest in and to all of the Acquired
Assets, free and clear of any and all Security Interests, and Buyer shall assume
from Seller and be responsible for the Assumed Liabilities. Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Purchase Agreement.

 

B.            As of the date hereof, each Stockholder is the record and
beneficial owner of that number of shares of common stock of Seller, $0.01 par
value per share (“Common Stock”), or any other shares of capital stock of
Seller, or any other securities exercisable or exchangeable for, or convertible
into, capital stock of Seller, or other right to acquire any securities of
Seller, in each case as set forth opposite such Stockholder’s name on Schedule I
attached hereto (such shares of Common Stock and such other securities
collectively referred to as the “Existing Securities,” and together with all
additional securities of Seller, including all additional shares of capital
stock of Seller, or any other securities exercisable or exchangeable for, or
convertible into, capital stock of Seller, or other right to acquire any
securities of Seller, which such Stockholder acquires beneficial ownership of
after the date hereof, collectively referred to as “Seller Securities”). For
purposes hereof, the term “beneficial owner,” “beneficial ownership” or
“beneficially own” with respect to Seller Securities has the meaning determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

 

C.            As a condition to, and in reliance upon, entering into the
Purchase Agreement, Buyer has required each Stockholder to agree, and each
Stockholder has agreed, to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the preliminary statements above and of the
mutual agreements, covenants, representations, and warranties contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, each intending to be legally
bound, hereby agree as follows:

 

ARTICLE I
VOTING MATTERS

 

Section 1.1  Agreement to Vote.  Each Stockholder severally with respect to
itself covenants and agrees that, at any meeting of the stockholders of Seller
(including the Seller Stockholders’ Meeting) however called, or any adjournment
or postponement thereof, such Stockholder shall (i) appear, in person or by
proxy, or otherwise cause such Stockholder’s Seller Securities to be duly
counted as present thereat for purposes of establishing a quorum, and (ii) vote
(or cause to be voted), in person or by proxy, or, in case of stockholders’
action taken by written consent, deliver (or cause to be delivered) a written
consent covering all of the Seller Securities beneficially owned by such
Stockholder as of the applicable record date (i) in favor of the Voting Proposal
and (ii) against any Acquisition Proposal. Any such vote shall be cast or
written consent shall be given by such Stockholder in accordance with such
procedures relating thereto.

 

1

--------------------------------------------------------------------------------


 

Section 1.2  Irrevocable Proxy.  Each Stockholder hereby irrevocably appoints
Buyer as its proxy and attorney-in-fact to vote all Seller Securities solely on
the matters described in Section 1.1 (the “Proxy”). Each Stockholder hereby
acknowledges and agrees that the Proxy (i) is given in connection with the
execution of the Purchase Agreement, (ii) is given to secure the performance of
such Stockholders obligations hereunder, and (iii) is coupled with an interest
(for purposes of the Delaware General Corporation Law and otherwise) and may
under no circumstances be revoked. The Proxy shall automatically terminate
without any further action of the parties upon the valid termination of this
Agreement.

 

Section 1.3  Further Assurances.  From time to time, at Buyer’s request and
without further consideration, each Stockholder, at such Stockholder’s own
expense, agrees to execute and deliver any other agreement, form or document and
take all such further actions as may be reasonably necessary to carry out and
give effect to the provisions of this Agreement, including the grant of the
Proxy.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Section 2.1  Stockholder Representations and Warranties.  Each Stockholder
severally with respect to itself hereby represents and warrants to Buyer as
follows:

 

(a)           Such Stockholder is an entity duly organized, validly existing and
in good standing under the Laws of the jurisdiction under which it was
organized. Such Stockholder has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement has been duly and validly authorized
by the governing body, if any, of such Stockholder and no other proceedings on
the part of such Stockholder are necessary to authorize or consummate this
Agreement. This Agreement has been duly and validly executed and delivered by
such Stockholder, and (assuming the due authorization, execution and delivery
hereof by the other parties) constitutes the legal, valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms, except as may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
of general principles of equity.

 

(b)           The execution, delivery and performance by such Stockholder of
this Agreement does not and will not contravene, require any consent or approval
under, conflict with, constitute a violation or breach of, constitute (with or
without notice or lapse of time or both) a default under, result in or give to
any Person any right of payment or reimbursement, termination, cancellation,
modification or acceleration, loss of a material benefit under or result in the
creation or imposition of any lien upon any of Seller Securities or other assets
or properties of such Stockholder under, any of the terms, conditions or
provisions of (i) the organizational documents, if any, of such Stockholder,
(ii) any Laws binding upon or applicable to such Stockholder or by which any of
its assets or properties is bound or (iii) any material contract to which such
Stockholder is a party or by which any of its assets or properties is bound.

 

(c)           The execution and delivery of this Agreement by such Stockholder
does not, and the performance of this Agreement by such Stockholder shall not,
require any consent, approval, authorization, or filing with or notification to,
any government entity by such Stockholder, except as may be required under the
Exchange Act.

 

(d)           Such Stockholder (i) is the record and beneficial owner of Seller
Securities adjacent to such Stockholder’s name on Schedule I, (ii) has good,
valid and marketable title to such Seller Securities free and clear of any
liens, encumbrances, restrictions or claims of any kind (except as provided by
this Agreement) (iii) has sole voting and dispositive power over such Seller
Securities, and (iv) as of the date hereof, is not directly or indirectly the
record or beneficial owner of any other

 

2

--------------------------------------------------------------------------------


 

securities of Seller, including all additional shares of capital stock of
Seller, or any other securities exercisable or exchangeable for, or convertible
into, capital stock of Seller, or other right to acquire any securities of
Seller, other than Seller Securities adjacent to such Stockholder’s name
on Schedule I.

 

(e)           None of the Seller Securities adjacent to such Stockholder’s name
on Schedule I is subject to any voting trust or other Contract with respect to
the voting thereof, and no proxy, power-of-attorney or other authorization has
been granted with respect to such Seller Securities (except as provided by this
Agreement).

 

(f)            Such Stockholder understands and acknowledges that Buyer is
entering into the Purchase Agreement in reliance upon such Stockholder’s
execution, delivery and performance of this Agreement.

 

ARTICLE III
OTHER AGREEMENTS

 

Section 3.1  Limitation on Transfer; Stop Transfer Order.  Each Stockholder
severally with respect to itself agrees, either directly or indirectly, (i) not
to sell, assign, pledge, encumber, transfer or otherwise dispose of any Seller
Securities or any interest therein, (ii) not to subject any Seller Securities to
any voting trust or other Contract with respect to the voting thereof, or grant
any proxy, power-of-attorney or other authorization with respect to any Seller
Securities or not to enter into any voting or similar agreement or arrangement
with respect to any Seller Securities (except as provided by this Agreement),
and (iii) not to otherwise knowingly take, or knowingly permit to occur, any
other action with respect to any Seller Securities that would in any way
restrict, limit or interfere with the performance of such Stockholder’s
obligations hereunder or the transactions contemplated hereby.

 

Section 3.2  Additional Shares.  Each Stockholder severally with respect to
itself agrees (i) to promptly notify Buyer of the number of any additional
Seller Securities acquired by such Stockholder, if any, after the date hereof
and (ii) that any such additional Seller Securities shall be subject to the
terms of this Agreement as though beneficially owned by the Stockholder on the
date hereof.

 

Section 3.3  Stock Dividends, etc.  In the event of a stock split, stock
dividend or distribution, or any change in the Common Stock or any other
securities of Seller by reason of any split-up, reverse stock split,
recapitalization, combination, reclassification, exchange or the like, the term
“Seller Securities” shall be deemed to refer to and include such shares as well
as any and all securities into which or for which any or all of such shares may
be changed or exchanged or which are issued or received in such transaction.

 

Section 3.4  Acquisition Proposals.  Except as otherwise provided in Section 4.4
of the Purchase Agreement, each Stockholder, severally, with respect to itself,
agrees not to, and such Stockholder shall cause its Representatives not to:
(i) solicit, initiate or knowingly facilitate or encourage any inquiries or the
making of any proposal or offer that constitutes, or could reasonably be
expected to lead to, any Acquisition Proposal; (ii) enter into, continue or
otherwise participate in any discussions or negotiations regarding, or furnish
to any Person any non public information for the purpose of encouraging or
facilitating, any Acquisition Proposal, or (iii) enter into any agreement or
agreement in principle with any Person that has made an Acquisition Proposal or
such a proposal, inquiry or request or with any of such Person’s Affiliates or
subsidiaries or any of its or their Representatives.

 

Section 3.5  No Other Relationships.  Each Stockholder hereby represents to
Buyer that, other than the beneficial ownership of Seller Securities, such
Stockholder has no other arrangement or agreement, whether written or otherwise,
with Seller which would prohibit, restrict or otherwise impair, or is reasonably
expected to prohibit, restrict or otherwise impair, the ability of Seller or any
stockholder of Seller, including such Stockholder, to perform the obligations of
such person hereunder or the Seller under the Purchase Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 3.6  Fiduciary Duties.  Each Stockholder is signing this Agreement
solely in such Stockholder’s capacity as a beneficial owner of the Stockholder’s
Seller Securities, and, to the extent that such Stockholder (or an officer or
director of such Stockholder) is a director or officer of Seller, nothing herein
shall prohibit, prevent or preclude such officer or director of Stockholder from
taking or not taking any action in his or her capacity as an officer or director
of Seller, to the extent permitted by the Purchase Agreement.

 

ARTICLE IV
GENERAL

 

Section 4.1  Termination.  This Agreement shall terminate automatically upon the
earliest of (i) the Closing, (ii) the valid termination of the Purchase
Agreement and payment and satisfaction by Seller of all obligations to Buyer, if
any, under Article VIII of the Purchase Agreement or (iii) February 16, 2009.
The termination of this Agreement shall not affect or limit the liability of
each Stockholder for any breach or default prior to the termination of this
Agreement.

 

Section 4.2  Third Party Beneficiaries.  The terms and provisions of this
Agreement are intended solely for the benefit of Buyer and its successors and
permitted assigns, and no provision of this Agreement is intended to confer upon
any Person other than the parties hereto any rights or remedies hereunder.

 

Section 4.3  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given,

 

If to Buyer:

 

Copy to:

 

 

 

JHP Pharmaceuticals, LLC

 

Blank Rome LLP

19 Fox Hedge Road

 

One Logan Square

Saddle River, NJ 07458

 

Philadelphia, PA 19103

Telecopy: 973-658-3580

 

Telecopy: 215-832-5404

Attention: Peter Jenkins, CEO

 

Attention: James R. Staiger, Esq.

 

 

 

If to Seller:

 

Copy to

 

 

 

NitroMed, Inc.

 

WilmerHale

45 Hayden Avenue, Suite 300

 

60 State Street

Lexington, MA 02421

 

Boston, MA 02109

Telecopy: 781-274-8080

 

Telecopy: 617-526-5000

Attention: Ken Bate, CEO

 

Attention: Steven D. Singer, Esq.

 

if to the Stockholders, to such address as is set forth on Schedule I, or such
other address or facsimile number as a party may hereafter specify for the
purpose by notice to the other parties hereto. Each notice, request or other
communication shall be effective only if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first business day following the
date of dispatch if delivered by a recognized next day courier service or on the
third business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.

 

Section 4.4  Fees and Expenses.  Except as otherwise specifically provided
herein and subject to the Purchase Agreement, all fees and expenses incurred in
connection herewith and the transactions contemplated hereby shall be paid by
the party incurring such expenses.

 

Section 4.5  Amendments.  This Agreement may not be amended or modified other
than by an instrument in writing signed by Seller, each Stockholder, and Buyer.

 

Section 4.6  Successors and Assigns.  The provisions of this Agreement shall be
binding upon the parties hereto, inure to the benefit of the parties hereto and
their respective successors and assigns. No

 

4

--------------------------------------------------------------------------------


 

party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other parties
hereto. Any purported assignment in violation hereof shall be null and void.

 

Section 4.7  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

Section 4.8  Governing Law.  This Agreement shall be construed in accordance
with and governed by the internal Laws of the State of Delaware applicable to
contracts executed and fully performed within the State of Delaware,
notwithstanding any conflict of laws provisions to the contrary.

 

Section 4.9  Enforcement of Agreement.  The parties acknowledge and agree that
each other party could be damaged irreparably if any of the provisions of this
Agreement are not performed in accordance with their specific terms.
Accordingly, each of the parties agrees that, (i) it will waive, in any action
for specific performance, the defense of adequacy of a remedy at Law, and
(ii) in addition to any other right or remedy to which the parties may be
entitled, at Law or in equity, the parties will be entitled to seek to enforce
any provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

 

Section 4.10  Jurisdiction.  Except as otherwise expressly provided in this
Agreement, the parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought exclusively in the Court of Chancery of the State of Delaware or, if
such court does not have jurisdiction over the subject matter of such proceeding
or if such jurisdiction is not available, in the United States District Court
for the District of Delaware, and each of the parties hereby consents to the
exclusive jurisdiction of those courts (and of the appropriate appellate courts
therefrom) in any suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have
to the laying of the venue of any suit, action or proceeding in any of those
courts or that any suit, action or proceeding that is brought in any of those
courts has been brought in an inconvenient forum. Process in any suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any of the named courts. Without limiting the
foregoing, each party agrees that service of process on it by notice as provided
in Section 4.3 shall be deemed effective service of process.

 

Section 4.11  Entire Agreement.  This Agreement, together with Schedule I
attached hereto, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof.

 

Section 4.12  Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

5

--------------------------------------------------------------------------------


 

Section 4.13  Headings; Construction.  The section and article headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. In this Agreement
the word “including” shall mean “including without limitation,” whether or not
expressed and any reference herein to a section or schedule refers to a section
or schedule to this Agreement, unless otherwise stated.

 

* * * * *

 

[The remainder of this page is intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

SELLER:

NITROMED, INC.

 

 

 

By:

/s/ Kenneth M. Bate

 

Name: Kenneth M. Bate

 

Title: President, Chief Executive Officer and Interim Chief Financial Officer

 

 

STOCKHOLDERS:

 

 

 

 

CC/R HOLDINGS LP

 

 

 

By:

/s/ David R. Ramsay

 

Name:

 

Title:

 

 

 

CC/Q PARTNERS LP

 

 

 

By:

/s/ David R. Ramsay

 

Name:

 

Title:

 

 

 

CARE CAPITAL INVESTMENTS II LP

 

 

 

By:

/s/ David R. Ramsay

 

Name:

 

Title:

 

 

 

CARE CAPITAL OFFSHORE INVESTMENTS II LP

 

 

 

 

 

By:

/s/ David R. Ramsay

 

Name:

 

Title:

 

 

 

 

BUYER

JHP PHARMACEUTICALS., LLC

 

 

 

By:

/s/ Peter Jenkins

 

Name: Peter Jenkins

 

Title: CEO

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

7

--------------------------------------------------------------------------------